internal_revenue_service number release date index number ---------------------------- --------------------------------------- ---------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ----------------- telephone number fax number --------------------- --------------------- refer reply to cc ita plr-108559-12 date date in re request for extension of time to file form_3115 application_for change in method_of_accounting legend taxpayer preparer year year date ---------------------------- ein ---------------- ---------------------- ------- ------- ---------------------- dear ------------- this letter is in reply to a private_letter_ruling request dated date filed on behalf of taxpayer by its authorized representative preparer taxpayer requests an extension of time under sec_301_9100-1 of the procedure and administration regulations to file signed forms applications for change in accounting_method for the taxable_year beginning date concerning inventory costs and goods purchased for resale as required by section of revproc_2008_52 2008_2_cb_587 this request was made in accordance with sec_301_9100-3 taxpayer engaged preparer to prepare its year federal_income_tax return after consulting with preparer taxpayer decided to change its method of identifying and allocating costs to inventory to comply with sec_263a of the internal_revenue_code and to change the number and composition of pools under the dollar-value lifo_method of identifying inventory to comply with sec_1_472-8 of the income_tax regulations plr-108559-12 taxpayer stated that the former change is described in section dollar_figure of the appendix of revproc_2008_52 and that the latter change is described in section dollar_figure of the appendix of revproc_2008_52 taxpayer decided to implement both changes in method_of_accounting for year and taxpayer implemented the proposed changes on its year tax_return_preparer prepared the forms and copies of the forms were timely filed with the irs national_office in accordance with section of revproc_2008_52 however erroneously the originals of the forms were attached to taxpayer’s timely filed year tax_return instead of taxpayer’s timely filed year tax_return as required by section of revproc_2008_52 taxpayer is under examination for the year taxable_year while helping taxpayer prepare for the opening conference with an examining agent preparer discovered the failure to attach the original forms to taxpayer’s year tax_return promptly taxpayer filed this request for an extension of time to file original forms with taxpayer’s timely filed year tax_return revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer satisfying all applicable_requirements of this revenue_procedure is deemed to have obtained the consent of the commissioner to change its method_of_accounting under sec_446 and associated regulations section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete two separate steps step one requires the taxpayer to attach the original form_3115 to the taxpayer’s timely filed original federal_income_tax return for the year_of_change step two requires the taxpayer to file a signed copy of the form_3115 with the national_office no earlier than the first day of the year_of_change and no later than the date the original form_3115 is filed with the taxpayer’s federal_income_tax return sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin section sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted plr-108559-12 reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for taxpayer to file the necessary originals of the forms with its year federal_income_tax return this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the forms the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether taxpayer qualifies to make either of its changes in accounting_method under the provisions of revproc_2008_52 nor do we express any opinion as to whether taxpayer has changed to appropriate methods_of_accounting this ruling is directly only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to taxpayer’s authorized representatives sincerely roy hirschhorn chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
